PROB 12A
(7/93)


                    UNITED STATES DISTRICT COURT
                                                for

                                 Western District of Texas
                            Report on Offender Under Supervision

Name of Offender: Arnold Tenotio Perez, Jr.                   Case Number: 1:21-CR-00072-LY-1

Name of Sentencing Judicial Officer: The Honorable Walter S. Smith Jr., United States District
Judge

Date of Original Sentence: January 22, 2014

Original Offense: Possession with Intent to Distribute Methamphetamine, a Schedule II Controlled
Substance, in violation of 21 U.S.C. § 841 (a)(1) and (b)(1)(C)

Original Sentence: Eighty-four (84) months in the custody of the United States Bureau of Prisons,
followed by a three (3) year term of supervised release. Special conditions include to pay a $100
special assessment fee and a $1,000 fine (both paid in full)

Type of Supervision: Supervised Release               Date Supervision Commenced: May 22, 2020

Assistant U.S. Attorney: Stephanie Smith-Burris       Defense Attorney: Dan N. MacLemore, IV


                                PREVIOUS COURT ACTION

On January 29, 2016, an Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.
§ 3582(c)(2) was signed by the Court, denying the defendant’s request for a sentence reduction.

On April 19, 2021, jurisdiction was transferred from the Western District of Texas, Waco Division,
to the Western District of Texas, Austin Division, and assigned to the docket of U.S. District Judge
Lee Yeakel, under Docket No. 1:21-CR-00072-LY-1.

On April 28, 2021, a Request for Modifying the Conditions or Term of Supervision with Consent
of Offender was submitted to the court with modifications to add special conditions for substance
abuse treatment, mental health treatment, and search and seizure. The request resulted from the
offender submitting a positive urinalysis for cocaine and committing the subsequent offense of
Evading Arrest and Detention with a Vehicle, in Zavala County, Texas. On April 29, 2021, the
Court agreed to the modifications as requested.
Perez, Arnold Tenotio Jr.
Report on Offender Under Supervision
Page 2

                               NONCOMPLIANCE SUMMARY

Violation of Special Condition: “The defendant shall participate in a substance abuse treatment
program and follow the rules and regulations of that program. The program may include testing
and examination during and after program completion to determine if the defendant has reverted
to the use of drugs. The probation officer shall supervise the participation in the program (provider,
location, modality, duration, intensity, etc.). During treatment, the defendant shall abstain from the
use of alcohol and any and all intoxicants. The defendant shall pay the costs of such treatment if
financially able.”

Violation of Special Condition: “The defendant shall participate in a mental health treatment
program and follow the rules and regulations of that program. The probation officer, in
consultation with the treatment provider, shall supervise participation in the program (provider,
location, modality, duration, intensity, etc.). The defendant shall pay the costs of such treatment if
financially able.”

Nature of Noncompliance: On July 13, 2021, Perez was unsuccessfully discharged from his co-
occurring treatment program.

U.S. Probation Officer Action: On January 20, 2021, Perez began a co-occurring treatment
program to assist him with managing his substance abuse and mental health issues while
transitioning back into the community. After he submitted a positive urine specimen for cocaine
in February 2021, his program intensity was increased accordingly.

In total, Perez attended four of the eight sessions he scheduled since his program began. He failed
to schedule any sessions in April, June, or July 2021, despite several directives from the probation
officer and the counselor making scheduling adjustments to accommodate the offender’s
employment.

On July 13, 2021, a staffing was conducted between the probation officer and treatment provider.
It was discussed that Perez was not interested or motivated to participate in treatment services. As
a result, it was determined that Perez had reached the maximum benefit of his treatment services
and that continued treatment was not likely to have a positive impact on the offender.
Consequently, he was unsuccessfully discharged. Despite his noncompliance, Perez has not
submitted a positive urine specimen since February 23, 2021. Additionally, he is receiving
medication assistance in the community to manage his opioid addiction.

As a result, it is respectfully recommended that no Court action be taken at this time, but rather
that Perez continue to be monitored through random urine specimens.

The Court is also advised that the pending charge, Evading Arrest or Detention with a Vehicle,
remains pending in Zavala County, Texas. A court date has not yet been scheduled.
Perez, Arnold Tenotio Jr.
Report on Offender Under Supervision
Page 3

Accordingly, the Court reserves the right to revisit these allegations in the future. In addition,
should Perez incur any further violations, the Court will be immediately notified.


Approved by,                                        Respectfully Submitted,


___________________________                         ______________________
Martha N. Davis                                     Lyza De La Fuente
Supervising Probation Officer                       U.S. Probation Officer
Date: July 14, 2021                                 Date: July 14, 2021




THE COURT ORDERS:
[ ]    No Action

[ ]    Submit a Request for Modifying the Condition or Term of Supervision

[ ]    Submit a Request for Warrant or Summons

[ ]    Other
                                                    _______________________
                                                    Honorable Susan Hightower
                                                    U.S. Magistrate Judge
                                                           July 14, 2021
                                                    Date: __________________
